MEMORANDUM OPINION

No. 04-09-00526-CR

IN RE Juan MOLINA
 
Original Mandamus Proceeding (1)


PER CURIAM

Sitting:	Catherine Stone, Chief Justice
		Phylis J. Speedlin, Justice
		Steven C. Hilbig, Justice	
 
Delivered and Filed:	October 28, 2009 

PETITION FOR WRIT OF MANDAMUS DENIED
	On August 21, 2009, relator Juan Molina filed a petition for writ of mandamus, complaining
of the trial court's failure to rule on his motion for DNA testing.  However, on October 15, 2009, the
trial court granted relator's motion for DNA testing.  Accordingly, the petition is DENIED AS
MOOT.  Tex. R. App. P. 52.8(a).  		
									PER CURIAM	
DO NOT PUBLISH
1.  This proceeding arises out of Cause No. 1987-CR-5143, styled State of Texas v. Juan Molina, in the 290th
Judicial District Court, Bexar County, Texas, the Honorable Sharon MacRae presiding.